       Case: 3:20-cv-00249-wmc Document #: 61 Filed: 03/27/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE and
DEMOCRATIC PARTY OF WISCONSIN                            Civil Action No. 3:20-cv-249-wmc

                      Plaintiffs,

       v.

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., and MARK L. THOMSEN, in
their official capacities as Wisconsin Elections
Commissioners,

                      Defendants.


       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND
  RECONSIDERATION OF THE COURT’S RULING ON THE BY-MAIL ABSENTEE
           DEADLINE AND DOCUMENTATION REQUIREMENTS

       Plaintiffs DEMOCRATIC NATIONAL COMMITTEE (“DNC”) and DEMOCRATIC

PARTY OF WISCONSIN, by and through their attorneys, respectfully move the Court pursuant

to Rule 65 of the Federal Rules of Civil Procedure for a preliminary injunction restraining

Defendants and their respective agents, officers, employees, and successors, and all persons acting

in concert with each or any of them, from enforcing (1) the current mail-in registration deadline,

Wisc. Stat. § 6.28(1); (2) the requirement that copies of proof of residence and voter ID accompany

electronic and by-mail voter registration, id. § 6.34; (3) the requirement that copies of photo

identification accompany absentee ballot applications, id. §§ 6.86, 6.87; (4) the requirement that

absentee ballots be signed by a witness, id. § 6.87(2); and (5) the requirement that polling places

receive absentee ballots by 8:00 p.m. on Election Day to be counted (“Election Day Receipt

Deadline”), id. § 6.87 (collectively, the “Challenged Provisions”).
       Case: 3:20-cv-00249-wmc Document #: 61 Filed: 03/27/20 Page 2 of 4




       Since Plaintiffs filed their Motion for a Temporary Restraining Order, new evidence has

come to light due to the rapidly changing facts on the ground that make reconsideration of this

Court’s previous order appropriate, and that support Plaintiffs’ request for a preliminary injunction

of the Challenged Provisions. In particular, Plaintiffs are entitled to a preliminary injunction

because they are substantially likely to succeed on the merits of their claim that the Challenged

Provisions severely burden the rights of Wisconsin voters, deprive them of Equal Protection under

the law, and deprive them of a liberty interest.

       The United States is in the throes of an unprecedented crisis and, as COVID-19 spreads

throughout the country, Wisconsinites are now subject to a “Safer-At-Home” Order, forcing them

to socially distance themselves to try to slow the spread of the disease in a communal effort to save

their friends, neighbors, and families, by reducing their access to commercial and public facilities,

limiting their ability to leave their homes, and prohibiting most interactions with non-household

members.     Wisconsin      voters⸺including        thousands    of   Plaintiffs’    members      and

constituents⸺should not also be forced to make the untenable choice between violating a

statewide order and placing their safety and others in jeopardy to exercise their fundamental right

to vote. Yet, the Challenged Provisions do just that, forcing some voters but not others to resort to

in-person registration⸺or depriving them of any registration option whatsoever. Likewise, voters

are forced to leave their homes to copy documents or obtain witness signatures. Moreover, the

Challenged Provisions impose arbitrary deadlines that simply cannot be met in the current crisis.

       If the Challenged Provisions are not enjoined during this unprecedented crisis, they will

individually and collectively pose significant risks to voters seeking to exercise their right to vote

in the upcoming April 7, 2020 election and in any election held while the crisis persists. Plaintiffs

are also entitled to relief because they will suffer irreparable harm absent relief, and traditional




                                                   -2-
        Case: 3:20-cv-00249-wmc Document #: 61 Filed: 03/27/20 Page 3 of 4




legal remedies will not adequately protect their rights. Further, the harm to Plaintiffs and

Wisconsin voters outweighs any putative harm to the State, and the relief Plaintiffs seek is in the

public interest.

        For the foregoing reasons, and as set forth in the accompanying Brief in Support of

Plaintiffs’ Motion for Preliminary Injunction and Reconsideration of the Court’s Ruling on the

By-Mail Absentee Deadline and Documentation Requirements, as well as the accompanying

Statement of Facts, exhibits, expert report, and declarations, the DNC and Democratic Party of

Wisconsin respectfully request that this Court grant a Preliminary Injunction enjoining (1)

enforcement of the March 18 by-mail voter registration deadline and extending it to April 3, (2)

the requirement that new voter registrations include copies of proof of residency, (3) the

requirement that absentee voters include a copy of voter identification with absentee ballot

requests, (4) the requirement that absentee voters obtain a witness signature on their ballot, and

(5) the rejection of ballots that are postmarked on or before Election Day and arrive at a polling

place or municipal clerk’s office within, at a minimum, ten days of Election Day and ballots that

do not have a postmark or other marking from the United States Postal Service are presumed to

have been mailed on or before Election Day.

        Dated this 27th day of March, 2020.



                                              Respectfully submitted,



                                                /s/ Bruce V. Spiva
                                                Marc E. Elias
                                                John Devaney*
                                                Bruce V. Spiva
                                                Amanda R. Callais
                                                Zachary J. Newkirk
                                                PERKINS COIE LLP
                                                700 Thirteenth St., N.W., Suite 600


                                               -3-
Case: 3:20-cv-00249-wmc Document #: 61 Filed: 03/27/20 Page 4 of 4



                                Washington, D.C. 20005-3960
                                Telephone: (202) 654-6200
                                Facsimile: (202) 654-9959
                                melias@perkinscoie.com
                                jdevaney@perkinscoie.com
                                bspiva@perkinscoie.com
                                acallais@perkinscoie.com
                                znewkirk@perkinscoie.com

                                Charles G. Curtis, Jr.
                                Sopen B. Shah
                                PERKINS COIE LLP
                                33 East Main Street, Suite 201
                                Madison, Wisconsin 53703-3095
                                Telephone: (608) 663-7460
                                Facsimile: (608) 663-7499
                                CCurtis@perkinscoie.com
                                SShah@perkinscoie.com

                                Counsel for the Plaintiffs
                               *Motion for Pro Hac Vice Forthcoming




                               -4-
